Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 4/7/2022.

As filed, claims 1-6, 8-13, 17, 19-22, 24, and 25 are pending; claims 15, 16, and 18 are withdrawn; and claims 7, 14, and 23 are cancelled.

Drawings
The drawings were received on 4/7/2022.  These drawings are acceptable.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 4/7/2022, with respect to claims 1-6, 8-13, 17, and 19-25, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(a) new matter rejection of claims 8-13, 17, and 19-22 is withdrawn per amendments.

The claim objection of claims 2, 8, 9, and 24 is withdrawn per amendments. 
The claim objection of claims 23 and 25 is withdrawn per amendments and cancellation of claim 23.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claims 17 and 19, the claims recite the phrase, “utilizing the compound of claim 1”, and it is unclear to the Examiner what active step Applicant is intending to encompass with the word, “utilizing”.  Accordingly, the metes and bounds of these claims are unclear, which rendered these claims indefinite.

b)	Regarding claims 20-22, these claims are dependent of claim 19, and they failed to correct the indefiniteness issue of claim 19, which rendered these claims indefinite.


Election/Restrictions
This application contains claims 15, 16, and 18, which are drawn to inventions nonelected with traverse in the reply filed on 2/1/2022.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144). See MPEP 821.01.
More importantly, the Examiner finds that claims 15, 16, and 18 would not be eligible for rejoinder once all of claims 1-6, 8-13, 17, 19-22, 24, and 25 are found to be allowable.  See MPEP 821.04.  Accordingly, the Examiner would suggest that the Applicant only cancel claims 15, 16, and 18.

Allowable Subject Matter
Claims 1-6, 8-13, 24, and 25 are allowed.

Conclusion
Claims 17 and 19-22 are rejected.
Claims 1-6, 8-13, 24, and 25 are allowed.
Claims 15, 16, and 18 are withdrawn.
Claims 7, 14, and 23 are cancelled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626